DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 10/27/2021 where claims 1-20 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 10/27/2021 and  09/20/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 09/20/2021. These drawing are acceptable.
Allowable Subject Matter
5.	Claims 7 and 15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7 prior art  Zheng et al. [US 20140143428 A1]  teaches in para [0073] The EN controller sends the logic line ID to a subsequent server, for example, sends the Access Request to the AAA server, and sends the DHCP Discover or DHCP Request to the DHCP server. In this way, the AAA server and the DHCP server obtain the logic line ID through the service request message to learn that these service request messages are sent by the virtual EN. 
And also in para [0102] Step 302: A BNG (which may also be an integrated device of a BNG and an AN) receives the DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, and initiates subscriber authentication through the AAA protocol message (such as an Access Request), where the AAA message carries a physical access loop identifier (a physical line ID).

However, prior art of records does not teach  
obtaining, a second DHCP message based on the first DHCP message, wherein the second DHCP message does not comprise the line identifier; and further obtaining the third message based on the second DHCP message and the first identifier, wherein the third message comprises the second DHCP message.
Therefore, claim 7 and 15  includes would be allowable if rewritten or amended to overcome the objections set forth in this office action and in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Regarding claim 1 of the application 17512143, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1  of US Patent 11,178,073 B2 of  application 15/873,507

Independent claim 1 of 17/478,971
Independent claim 1of 11,178,073 B2
1. A method implemented by an access controller and comprising: receiving, from an access node, a first message comprising a first identifier; obtaining, based on the first identifier, a second message comprising a line identifier corresponding to the first identifier; and sending, to a relay server, the second message.
1. A message transmission method comprising: receiving, by an access controller, a first message from an access node, wherein the first message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message, wherein the first message further comprises a first identifier, and wherein neither of the first DHCP message nor the first RS message comprise the first identifier; obtaining, by the access controller, a line identifier according to the first identifier, wherein the line identifier comprises a physical identifier of the access node; generating, by the access controller, a second message according to the line identifier, wherein the second message comprises the line identifier; and sending, by the access controller, the second message to a network device.
2. The method of claim 1, obtaining the line identifier by encoding the first identifier.
9. The method of claim 1, wherein obtaining the line identifier comprises encoding, by the access controller, the first identifier according to a first encoding rule to obtain the line identifier.
3. The method of claim 1, wherein the first message and the second message comprise Dynamic Host Configuration Protocol (DHCP) messages, and wherein obtaining the second message comprises adding the line identifier to the first message.
3. The method of claim 1, when the first message comprises the first DHCP message, the second message comprises a second DHCP message, wherein generating the second message comprises adding, by the access controller, the line identifier to the first DHCP message to obtain the second DHCP message, and wherein the second DHCP message comprises the line identifier.
4. The method of claim 1, wherein the first message comprises a router solicitation (RS) message, wherein the second message comprises an authentication, authorization, and accounting (AAA) message, wherein obtaining the second message comprises generating the AAA message according to the RS message and the line identifier, and wherein the first message comprises the line identifier.
4. The method of claim 1, when the first message comprises the RS message, the second message comprises a first authentication, authorization, and accounting (AAA) message, wherein the first AAA message is obtained according to the line identifier and the RS message, and wherein the first AAA message comprises the line identifier.
5. The method of claim 1, further comprising: receiving, from a relay server, a fourth message comprising the line identifier and an Internet Protocol (IP) address prefix; obtaining, based on the line identifier, a third message comprising the IP address prefix and the first identifier; and sending, to the access node, the third message.
5. The method of claim 1, further comprising: receiving, by the access controller, a fourth message from the network device, wherein the fourth message comprises the line identifier and Internet Protocol (IP) address information; obtaining, by the access controller, the first identifier according to the line identifier; generating, by the access controller, a third message according to the first identifier, wherein the third message comprises the first identifier and the IP address information; and sending, by the access controller, the third message to the access node.
6. The method of claim 5, further comprising obtaining the line identifier by encoding the line identifier.
9. The method of claim 1, wherein obtaining the line identifier comprises encoding, by the access controller, the first identifier according to a first encoding rule to obtain the line identifier.
7 and 15 The method of claim 5, wherein the fourth message comprises a first Dynamic Host Configuration Protocol (DHCP) message, and wherein the method further comprises: obtaining, a second DHCP message based on the first DHCP message, wherein the second DHCP message does not comprise the line identifier; and further obtaining the third message based on the second DHCP message and the first identifier, wherein the third message comprises the second DHCP message.
8. The apparatus according to claim 1, wherein the circuitry is further configured to perform control such that information regarding a timing at which the resource which is limited is switched is transmitted to the external apparatus through the radio communication.
 8. The method of claim 5, wherein the fourth message comprises an authentication, authorization, and accounting (AAA) message, and wherein the method further comprises: obtaining a router advertisement (RA) message according to the AAA message and the IP address prefix, wherein the RA message does not comprise the line identifier; and further obtaining the third message based on the first identifier and the RA message, wherein the third message comprises the RA message.

8. The method of claim 5, wherein the fourth message comprises a second authentication, authorization, and accounting (AAA) message, and wherein generating the third message comprises: obtaining, by the access controller, a router advertisement (RA) message according to the second AAA message and the IP address information, wherein the RA message comprises the IP address information; and generating, by the access controller, the third message according to the first identifier and the RA message, wherein the third message further comprises the RA message.
9. An access controller comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to: receive, from an access node, a first message comprising a first identifier; obtain, based on the first identifier, a second message comprising a line identifier corresponding to the first identifier; and send, to a relay server, the second message.
1. A message transmission method comprising: receiving, by an access controller, a first message from an access node, wherein the first message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message, wherein the first message further comprises a first identifier, and wherein neither of the first DHCP message nor the first RS message comprise the first identifier; obtaining, by the access controller, a line identifier according to the first identifier, wherein the line identifier comprises a physical identifier of the access node; generating, by the access controller, a second message according to the line identifier, wherein the second message comprises the line identifier; and sending, by the access controller, the second message to a network device.
10. The access controller of claim 9, wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.
14. An apparatus comprising: circuitry configured to perform radio communication; acquire control information regarding a resource to be used in the radio communication from an external apparatus through the radio communication; select a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality of filter candidates are stored in a memory of the apparatus and each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length; and limit a width of a guard band in a frequency band of the resource by applying the filter to the resource, wherein the control information is acquired from the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the apparatus to set the width of the guard band.
11. The access controller of claim 9, wherein the first message and the second message comprise Dynamic Host Configuration Protocol (DHCP) messages, and wherein the programming instructions further instruct the processor to obtain the second message by adding the line identifier to the first message.
15. The apparatus according to claim 14, wherein the circuitry is further configured to: perform control such that a request for switching of the resource which is limited is transmitted to the external apparatus through the radio communication in accordance with a predetermined condition.

10. The access controller of claim 9, wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.
2. The method of claim 1, wherein obtaining the line identifier comprises obtaining the line identifier according to a correspondence between the first identifier and the line identifier.
11. The access controller of claim 9, wherein the first message and the second message comprise Dynamic Host Configuration Protocol (DHCP) messages, and wherein the programming instructions further instruct the processor to obtain the second message by adding the line identifier to the first message.
3. The method of claim 1, when the first message comprises the first DHCP message, the second message comprises a second DHCP message, wherein generating the second message comprises adding, by the access controller, the line identifier to the first DHCP message to obtain the second DHCP message, and wherein the second DHCP message comprises the line identifier.
12. The access controller of claim 9, wherein the first message comprises a router solicitation (RS) message, wherein the second message comprises an authentication, authorization, and accounting (AAA) message, wherein the programming instructions further instruct the processor to obtain the second message by generating the AAA message according to the RS message and the line identifier, and wherein the first message comprises the line identifier.
4. The method of claim 1, when the first message comprises the RS message, the second message comprises a first authentication, authorization, and accounting (AAA) message, wherein the first AAA message is obtained according to the line identifier and the RS message, and wherein the first AAA message comprises the line identifier.
13. The access controller of claim 9, wherein the programming instructions further instruct the processor to: receive, from a relay server, a fourth message comprising the line identifier and an Internet Protocol (IP) address prefix; obtain, based on the line identifier, a third message comprising the IP address prefix and the first identifier; and send, to the access node, the third message.
5. The method of claim 1, further comprising: receiving, by the access controller, a fourth message from the network device, wherein the fourth message comprises the line identifier and Internet Protocol (IP) address information; obtaining, by the access controller, the first identifier according to the line identifier; generating, by the access controller, a third message according to the first identifier, wherein the third message comprises the first identifier and the IP address information; and sending, by the access controller, the third message to the access node.
14. The access controller of claim 13, wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the line identifier.
6. The method of claim 5, wherein obtaining the first identifier comprises obtaining the first identifier according to a correspondence between the first identifier and the line identifier.
15. The access controller of claim 13, wherein the fourth message comprises a first Dynamic Host Configuration Protocol (DHCP) message, and wherein the programming instructions further instruct the processor to: obtain a second DHCP message based on the first DHCP message, wherein the second DHCP message does not comprise the line identifier; and obtain the third message based on the second DHCP message and the first identifier, wherein the third message comprises the second DHCP message.

16. The access controller of claim 13, wherein the fourth message comprises an authentication, authorization, and accounting (AAA) message, and wherein the programming instructions further instruct the processor to: obtain a router advertisement (RA) message according to the AAA message and the IP address prefix, wherein the RA message does not comprise the line identifier; and obtain the third message according to the first identifier and the RA message, wherein the third message comprises the RA message.
8. The method of claim 5, wherein the fourth message comprises a second authentication, authorization, and accounting (AAA) message, and wherein generating the third message comprises: obtaining, by the access controller, a router advertisement (RA) message according to the second AAA message and the IP address information, wherein the RA message comprises the IP address information; and generating, by the access controller, the third message according to the first identifier and the RA message, wherein the third message further comprises the RA message.
17. An access apparatus comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to: receive, from a user, a second message comprising a Dynamic Host Configuration Protocol (DHCP) message or a router solicitation (RS) message; obtain a first message based on the second message, wherein the first message comprises the second message and a first identifier corresponding to a line identifier; and send, to an access controller, the first message.
24. An access apparatus comprising: a non-transitory computer-readable storage medium configured to store programming instructions; and a processor coupled to the non-transitory computer-readable storage medium, wherein the programming instructions cause the access apparatus to be configured to: receive a second message from a user; obtain a line identifier according to the second message, wherein the second message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message; obtain a first identifier according to the line identifier; generate a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message; and send the first message to an access controller.
18. The access apparatus of claim 17, wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.
20. The access controller of claim 19, wherein the programming instructions cause the access controller to be configured to encode the line identifier according to a second encoding rule to obtain the first identifier.
19. The access apparatus of claim 17, wherein the programming instructions further instruct the processor to: receive, from the access controller, a third message comprising the first identifier and a fourth message, wherein the fourth message comprises an Internet Protocol (IP) address prefix; and send, to a user based on the line identifier, the fourth message.
26. The access apparatus of claim 24, wherein the programming instructions further cause the access apparatus to be configured to: receive a third message from the access controller, wherein the third message comprises the first identifier; receive a fourth message comprising Internet Protocol (IP) address information; obtain the line identifier according to the first identifier; and send the fourth message to the user according to the line identifier.
20. The access apparatus of claim 19, wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.
20. The access controller of claim 19, wherein the programming instructions cause the access controller to be configured to encode the line identifier according to a second encoding rule to obtain the first identifier.



7.	Claims 1-20 are rejected as per claim limitation of U.S. Patent11,178,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is rejected over claim 1 of U.S. Patent 11,178,073 B2
Claim 2 is rejected over claim 9 of U.S. Patent  11,178.073 B2
Claim 3 is rejected over claim 3 of U.S. Patent  11,178,073 B2
Claim 4 is rejected over claim 4 of U.S. Patent 1 11,178,073 B2
Claim 5 is rejected over claim 5 of U.S. Patent  11,178,073 B2
Claim 6 is rejected over claim 9 of U.S. Patent 11,128,431

Claim 8 is rejected over claim 8 of U.S. Patent  11,178,073 B2
Claim 9 is rejected over claim 1 of U.S. Patent  11,178,073 B2
Claim 10 is rejected over claim 2 of U.S. Patent  11,178,073 B2
Claim 11 is rejected over claim 3 of U.S. Patent  11,178,073 B2
Claim 12 is rejected over claim 4  of U.S. Patent  11,178,073 B2
Claim 13 is rejected over claim 5 of U.S. Patent  11,178.073 B2
Claim 14 is rejected over claim 6 of U.S. Patent 11,128,431

Claim 16 is rejected over claim 8 of U.S. Patent  11,178,073 B2
Claim 17 is rejected over claim 24 of U.S. Patent  11,178,073 B2
Claim 18 is rejected over claim 20 of U.S. Patent  11,178,073 B2
Claim 19 is rejected over claim 26 of U.S. Patent  11,178,073 B2 
Claim 19 is rejected over claim 20 of U.S. Patent  11,178,073 B2

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3,5, 9, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US Pub: 20140143428 A1) hereinafter Zheng428

As to claim 1.    Zheng428 teaches A method implemented by an access controller and comprising: receiving, from an access node, a first message comprising a first identifier; ([0102] Fig. 10A, Step 302: A BNG which may also be an integrated device of a BNG and an, receives a DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, where the AAA message carries a physical access loop identifier/first identifier, and initiates subscriber authentication through the AAA protocol message (such as an Access Request)
obtaining, based on the first identifier, a second message comprising a line identifier corresponding to the first identifier  ([0048] [0102] Fig. 10A,  EN controller receives an AAA protocol message from BNG, where the AAA message carries a physical access loop identifier/first identifier and  when a BNG function is set in AN, unified addressing is performed on an access loop identifier  in the virtual EN to establish correspondence between a physical access loop identifier i.e.,  Access Loop ID also called line ID or Access line ID/controller obtain line ID from physical access loop identifier)
and sending, to a relay server, the second message.   ([0105] Fig.10A, the EN controller carries the logic line ID and the physical line ID in the AAA message i.e., access request with logic line ID-second message and send the message to AAA server/relay server )

Claim 9 is interpreted and rejected for the same reasons as set forth in claim 1. 
As to claim 3 Zheng428 teaches wherein the first message and the second message comprise Dynamic Host Configuration Protocol (DHCP) messages, ([0113] Fig. 10A, 10B, Table 1, Step 308: After the subscriber authentication succeeds, the BNG relays the received DHCP Discover/Solicit message to the edge node EN controller/first DHCP message)
and wherein obtaining the second message comprises adding the line identifier to the first message.  [0130] Fig. 10A, 10B, Table 1 Step 317: the virtual EN controller initiates the DHCP relay message (such as a Relay forward message), uses the original DHCP Request message as an option and uses the logic access loop identifier corresponding to the physical access loop identifier as an option according to Table 1, adds (generating)  them into the DHCP relay message, and then sends the message to the DHCP server)
Claim 11 is interpreted and rejected for the same reasons as set forth in claim 3. 

As to claim 5 Zheng428 teaches  further comprising: receiving, from a relay server, a fourth message comprising the line identifier and an Internet Protocol (IP) address prefix; ( [0120] Fig. 10A, Table 3,  Step 311: The DHCP server replies to a DHCP Offer/Advertise (address allocation service confirmation) message, where the DHCP message carries the logic access loop identifier and a virtual EN address, access controller receives DHCP offer  (fourth message)including IP address and line ID—table 3) 
obtaining, based on the line identifier, a third message comprising the IP address prefix and the first identifier([0131] Fig. 10A, Fig 10B,Table 3,  Step 318: The DHCP server replies to the access controller DHCP Ack/Reply (address allocation service confirmation) message, (access controller receives third message) where the DHCP message carries the logic access loop identifier and the virtual EN address (such as the virtual BSG address), and directly sends the DHCP Ack (third message)/Reply message to the subscriber, third message includes line ID 1, line ID 1  identifies the subscriber side address, table3); and sending, to the access node, the third message.  ( [0134] [0135] Fig. 10B,  controller DHCP ACK message to access node)
Claim 13 is interpreted and rejected for the same reasons as set forth in claim 5. 

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428 and further in view of Katabi et al. (US Pub:  20080075080 A1) hereinafter Katabi 
As to claim 2  Zheng428 does not teach obtaining the line identifier by encoding the first identifier.  
Katabi teaches obtaining the line identifier by encoding the first identifier ( [0031] [0065] node encoding MAC address/line identifier, when creating an encodes packet, to transmit n packets, to n next hops)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Katabi with the teaching of Zheng428 because Katabi teaches that transmitting multiple packets with encoded mac address would allow the node to forward multiple packets to next hop node thereby allowing node B to reduce the number of transmissions by one.(Katabi [0028])
Claim 10 is interpreted and rejected for the same reasons as set forth in claim 2. 
Claims 4, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428, and further in view of Zheng et al. (US Pub: 20110002342 A1) hereinafter Zheng342

As to claim 4 Zheng428 teaches wherein the first message comprises a router solicitation (RS) message, ( [0113] Fig. 10A, 10B, Table 1, Step 308: After the subscriber authentication succeeds, the BNG relays the received DHCP Discover/Solicit message to the edge node EN controller/first DHCP message)
wherein the second message comprises an authentication, authorization, and accounting (AAA) message,   ([0069] The service request message may be a subscriber authentication message (Access Request) that needs to be sent to an AAA server or may be an address allocation discovery message (DHCP Discover) that needs to be sent to a DHCP server, or similarly, may be an address allocation request message (DHCP Request), and all of these service request messages may carry the physical line ID)
wherein obtaining the second message comprises ([0129] [0130] Fig. 10A, Fig. 10B, Table 1 Step 316: BNG forwards the DHCP Request message including physical line ID, to the EN controller and initiates the broadcast, step 317: the EN controller converts the physical access loop identifier into the logic access loop identifier according to Table 1)
generating the AAA message [  ] and the line identifier, and wherein the first message comprises the line identifier.  (8 [0069] The service request message may be a subscriber authentication message (Access Request) that needs to be sent to an AAA server and all of these service request messages may carry the physical line ID/AAA message include line ID)
Zheng428 does not teach according to the RS message
Zheng342 according to the RS message
 ( [0154] [0155] the BNG sends an access request to the AAA server according to the subscriber line information in the second Neighbor Solicitation message; the access request carries information about the subscriber line)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Zhang342 with the teaching of Zheng428  because Zhang342 teaches that adding the subscriber line information to the second Neighbor solicitation message and sends the second Neighbor solicitation message to BNG would allow the BNG to perform access authentication based on authentication based on subscriber line information. (Zhang342 [0047])

Claim 12 is interpreted and rejected for the same reasons as set forth in claim 4. 
As to claim 17.  Zheng428 teaches An access apparatus comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to: receive, from a user, a second message comprising a Dynamic Host Configuration Protocol (DHCP) message or a router solicitation (RS) message; ( [0128] [0269] Fig. 10 A, access node includes  processor and memory coupled to the processor Step 315: subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG/access node)
obtain a first message based on the second message( [0128] [0129] Fig. 10A, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID)
and send, to an access controller, the first message.  ([0102] Fig. 10A, Step 302: A BNG which may also be an integrated device of a BNG and an AN, receives a DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, where the AAA message carries a physical access loop identifier/first identifier, and initiates subscriber authentication through the AAA protocol message (such as an Access Request)
Zheng428 does not teach wherein the first message comprises the second message and a first identifier corresponding to a line identifier
Zheng342 teaches wherein the first message comprises the second message and a first identifier corresponding to a line identifier; ; ( [0056]-[0059] Fig. 2, access node receives first solicitation message RS/first identifier, AN adds line information to received  message/AN generate  first message and AN sends second neighbor solicitation message/generate second message,  first message comprises the first identifier/first solicitation message and the second message-after adding line information-physical port ID, )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Zhang342 with the teaching of Zheng428 because Zhang342 teaches that adding the subscriber line information to the second Neighbor solicitation message and sends the second Neighbor solicitation message to BNG would allow the BNG to perform access authentication based on authentication based on subscriber line information. (Zhang342 [0047])
As to claim 19 the combination of Zheng428 and Zheng342 specifically Zheng428 teaches wherein the programming instructions further instruct the processor to: ([0269]  a software module executed by a processor implemented in a hardware stored in any other storage medium, and processor configured to)
receive, from the access controller, a third message comprising the first identifier and a fourth message, [0134][0138] Fig. 10b, Step 320: BNG receives DHCP Ack from virtual EN controller; step 313 the EN controller sends the physical BSG address to the BNG respectively through the DHCP Offer message)
wherein the fourth message comprises an Internet Protocol (IP) address prefix; ([0120] Fig. 10A, Table 3,  Step 311: The DHCP server replies to a DHCP Offer/Advertise (address allocation service confirmation) message, where the DHCP message carries the logic access loop identifier and a virtual EN address, access controller receives DHCP offer  (fourth message)including IP address and line ID—table 3) 
 and send, to a user based on the line identifier, the fourth message.  ( [0069] [0127] Step 314: the BNG adds the subscriber side address of the BNG for the DHCP message, and then relays the DHCP Offer/Advertise message to the subscriber, subscriber side address of the BNG is implemented by using an access loop identifier (line ID)

Claim 6, 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428, and further in view of Golasky et al. (US Pub: 20050122991) hereinafter Golasky
As to claim 6. Zheng428 teaches does not teach further comprising obtaining the line identifier by encoding the line identifier.  
Golasky teaches further comprising obtaining the line identifier by encoding the line identifier.  ([0020]  [0022] [0026] Fig. 1, a reserved field or portion of a command protocol/second rule, to carry information about the issuing host to the SCSI target located at a different physical layer; a SCSI analyzer may be connected between appliance 120 and SCSI device 130  because the fibre channel port address is encoded in the control field, the issuing host may be identified through identification of the fibre channel port ID address and identify a fibre channel switch port ID addresses at a SCSI link level)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Golasky with the teaching of Zheng428 because Golasky teaches that encoding fibre channel port address would enable a SCSI system interface to identify which fibre channel ("FC") host is sending data to a SCSI target device by utilizing a reserved control field byte in the SCSI command descriptor block thereby identify a fibre channel switch port ID addresses at a SCSI link level (Golasky [0022])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 6. 

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428, and further in view of Kavanagh (US Pub:  20100107231) hereinafter Kavanagh

As to claim 8 Zheng842  does not teach  wherein the fourth message comprises an authentication, authorization, and accounting (AAA) message, and wherein the method further comprises: obtaining a router advertisement (RA) message according to the AAA message and the IP address prefix, wherein the RA message does not comprise the line identifier; and further obtaining the third message based on the first identifier and the RA message, wherein the third message comprises the RA message.  
Kavanagh teaches wherein the fourth message comprises an authentication, authorization, and accounting (AAA) message([0053] [0056] [0056] after first radius access request fails,  IP_Edge node sent a RADIUS_Request message to the AAA Server,  AAA Server returns a RADIUS_Accept upon successfully authenticating the subscriber)
obtaining a router advertisement (RA) message according to the AAA message and the IP address prefix,( [0050] [0051] Fig. 2,  first function may be collocated with the network node 200 and be used to obtain subscriber's access parameters (240) (such as a DHCP function); second function is used for subscriber's authentication (such as an AAA function) and be located in a further network node in the network 100; network access request 110 may also be a discovery message e.g., parameter discovery message such as DHCP_DISCOVER or a network discovery such as a router solicitation  (RTSOL)/router advertisement) and contain subscriber's credentials, IP address (e.g., in the discovery message in a further message  part of the network access request)).
wherein the RA message does not comprise the line identifier; ([0050] [0051] Fig. 2 second function is used for subscriber's authentication (such as an AAA function) and be located in a further network node in the network 100; network access request 110 may also be a discovery message e.g., parameter discovery message such as DHCP_DISCOVER or a network discovery such as a router solicitation (RTSOL) )/router advertisement) and contain subscriber's credentials, example IP address/third message includes router solicitation (RTSOL) i.e., does not include line identifier)
and further obtaining the third message based on the first identifier and the RA message, wherein the third message comprises the RA message.  ([0050] [0051] Fig. 2, second function is used for subscriber's authentication (such as an AAA function) and be located in a further network node in the network 100; network access request 110 may also be a discovery message e.g., parameter discovery message such as DHCP_DISCOVER or a network discovery such as a router solicitation  (RTSOL) )/router advertisement) and contain subscriber's credentials, IP address (e.g., in the discovery message in a further message  part of the network access request)).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Kavanagh with the teaching of Zheng428 because Kavanagh teaches that sending network access request with a network discovery such as a router solicitation (RTSOL)) and subscriber's credentials allowing network to perform authentication thereby enable the client to access the network. (Kavanagh [0053])
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 8. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Zheng428, Zheng342  and Katabi

As to claim 18 the combination of Zheng428, Zheng342 does not teach wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.  
Katabi teaches wherein the programming instructions further instruct the processor to obtain the line identifier by encoding the first identifier.  
 ([0031] [0065] node encoding MAC address/line identifier, when creating an encodes packet, to transmit n packets, to n next hops)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Katabi with the teaching of Zheng428 and Zheng342 because Katabi teaches that transmitting multiple packets with encoded mac address would allow the node to forward multiple packets to next hop node thereby allowing node B to reduce the number of transmissions by one.(Katabi [0028])

Claim 20 is interpreted and rejected for the same reasons as set forth in claim 18. 

Conclusion
8. 	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bui et al. [US 20090061869 A1] Policy Based Mobile-IP Address Selection and
Assignment
Chi et al.[US 20110178651 A1] System for Managing Electric-Power Demands in
Real Time through AMI Gateway Sharing Public IP Network 
Sutanto et al. [US 20030039240 A1] Methods, systems and computer program
products for accessing an embedded web server on a broadband access terminal 
Williams et al. [US 20040123329 A1] System and method for detecting and
reporting cable modems with duplicate media access control addresses

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413